                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 1 of 11



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Taylor Ledsworth,                           No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Home Depot U.S.A., Inc., a Delaware
                                                 Corporation,
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                                      Defendant.
                                           14
                                           15
                                                      Plaintiff, Taylor Ledsworth (“Plaintiff”), sues the Defendant, Home Depot U.S.A.,
                                           16
                                           17   LLC ( “Defendant” or “Home Depot”) and alleges as follows:
                                           18                              PRELIMINARY STATEMENT
                                           19
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           20
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           21
                                           22   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           23   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           24
                                                      2.     The FLSA was enacted “to protect all covered workers from substandard
                                           25
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                           26
                                           27   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 2 of 11



                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            1
                                            2   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            3   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            4
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            5
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                            6
                                            7   the State of Arizona.
                                            8          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                            9
                                                payment of wages within the State of Arizona.
                                           10
                                                                              JURISDICTION AND VENUE
                                           11
BENDAU & BENDAU PLLC




                                           12          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                       Phoenix, AZ 85060




                                           13   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                        P.O. Box 97066




                                           14
                                                the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           15
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           16
                                           17   over which this Court has subject matter jurisdiction that they form part of the same case

                                           18   or controversy under Article III of the United States Constitution.
                                           19
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           20
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           21
                                           22   Defendant regularly conducts business in and has engaged in the wrongful conduct

                                           23   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           24
                                                                                          PARTIES
                                           25
                                                       7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                           26
                                           27   Arizona, and is a former employee of Defendant.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 3 of 11



                                                       8.     At all material times, Defendant Home Depot U.S.A., Inc. was a
                                            1
                                            2   corporation duly licensed to transact business in the State of Arizona. At all material
                                            3   times, Defendant Home Depot U.S.A., Inc. does business, has offices, and/or maintains
                                            4
                                                agents for the transaction of its customary business in Maricopa County, Arizona.
                                            5
                                                       9.     Defendant Home Depot U.S.A., Inc. is a Delaware corporation, authorized
                                            6
                                            7   to do business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                            8   defined by 29 U.S.C. § 203(d).
                                            9
                                                       10.    Under the FLSA, Home Depot U.S.A., Inc. is an employer. The FLSA
                                           10
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           11
BENDAU & BENDAU PLLC




                                           12   employer in relation to an employee. At all relevant times, Home Depot U.S.A., Inc. had
                       Phoenix, AZ 85060




                                           13   the authority to hire and fire employees, supervised and controlled work schedules or the
                        P.O. Box 97066




                                           14
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           15
                                                employment records in connection with Plaintiff’s employment with Defendant. As a
                                           16
                                           17   person who acted in the interest of Defendant in relation to the company’s employees,

                                           18   Home Depot U.S.A., Inc. is subject to liability under the FLSA.
                                           19
                                                       11.    At all relevant times, Plaintiff was an “employee” of Home Depot as
                                           20
                                                defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           21
                                           22          12.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

                                           23   Home Depot.
                                           24
                                                       13.    At all relevant times, Home Depot was and continues to be an “employer”
                                           25
                                                as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           26
                                           27
                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 4 of 11



                                                       14.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            1
                                            2   Home Depot.
                                            3          15.    At all relevant times, Plaintiff was an “employee” of Home Depot as
                                            4
                                                defined by the Arizona A.R.S. § 23-350, et seq.
                                            5
                                                       16.    At all relevant times, Home Depot was and continues to be an “employer”
                                            6
                                            7   as defined by A.R.S. § 23-350.
                                            8          17.    At all relevant times, Plaintiff was an “employee” of Home Depot as
                                            9
                                                defined by A.R.S. § 23-362.
                                           10
                                                       18.    At all relevant times, Home Depot was and continues to be an “employer”
                                           11
BENDAU & BENDAU PLLC




                                           12   as defined by A.R.S. § 23-362.
                       Phoenix, AZ 85060




                                           13          19.    Home Depot individually and/or through an enterprise or agent, directed
                        P.O. Box 97066




                                           14
                                                and exercised control over Plaintiff’s work and wages at all relevant times.
                                           15
                                                       20.    Plaintiff, in his work for Home Depot, was employed by an enterprise
                                           16
                                           17   engaged in commerce that had annual gross sales of at least $500,000.

                                           18          21.    At all relevant times, Plaintiff, in his work for Home Depot, was engaged in
                                           19
                                                commerce or the production of goods for commerce.
                                           20
                                                       22.    At all relevant times, Plaintiff, in his work for Home Depot, was engaged in
                                           21
                                           22   interstate commerce.

                                           23          23.    Plaintiff, in his work for Home Depot, regularly handled goods produced or
                                           24
                                                transported in interstate commerce.
                                           25
                                                                              NATURE OF THE CLAIM
                                           26
                                           27
                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 5 of 11



                                                       24.    Defendant owns and/or operates as The Home Depot, an enterprise located
                                            1
                                            2   in Maricopa County, Arizona.
                                            3          25.    Plaintiff was hired as a lumber associate in or around January 2020 and
                                            4
                                                worked for Defendant for approximately three months.
                                            5
                                                       26.    Defendant, in its sole discretion, agreed to pay Plaintiff approximately $12
                                            6
                                            7   per hour for all hours he worked.
                                            8          27.    As a lumber associate, Plaintiff’s primary job duties included, but were not
                                            9
                                                limited to, customer service and stocking and transporting lumber.
                                           10
                                                       28.    During the time that Plaintiff worked for Defendant, Plaintiff worked
                                           11
BENDAU & BENDAU PLLC




                                           12   approximately 35 to 40 hours per week.
                       Phoenix, AZ 85060




                                           13          29.    Defendant did not pay Plaintiff his paycheck for his final two weeks of
                        P.O. Box 97066




                                           14
                                                work for Defendant.
                                           15
                                                       30.    As a result, Defendant failed to compensate Plaintiff any wage whatsoever
                                           16
                                           17   for Plaintiff’s final two weeks of work.

                                           18          31.    As a result of Defendant’s having willfully and improperly failed to
                                           19
                                                compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                           20
                                                Defendant failed to pay the applicable minimum wage to Plaintiff.
                                           21
                                           22          32.    As a result of Defendant’s having willfully and improperly failed to

                                           23   compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                           24
                                                Defendant violated 29 U.S.C. § 206(a).
                                           25
                                           26
                                           27
                                           28
                                                                                            -5-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 6 of 11



                                                       33.    As a result of Defendant’s having willfully and improperly failed to
                                            1
                                            2   compensate Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work,
                                            3   Defendant has violated the AMWA, A.R.S. § 23-363.
                                            4
                                                       34.    Defendant has and continue to violate the FLSA by not paying Plaintiff the
                                            5
                                                full applicable minimum wage for all hours worked during his regular workweeks.
                                            6
                                            7          35.    Defendant has and continues to violate the AMWA by not paying Plaintiff
                                            8   the full applicable minimum wage for all hours worked during his regular workweeks.
                                            9
                                                       36.    Defendant has and continues to violate the AWA by not paying Plaintiff
                                           10
                                                wages owed for all hours worked during his regular workweeks.
                                           11
BENDAU & BENDAU PLLC




                                           12          37.    Plaintiff is a covered employee within the meaning of the FLSA.
                       Phoenix, AZ 85060




                                           13          38.    Plaintiff is a covered employee within the meaning of the AMWA.
                        P.O. Box 97066




                                           14
                                                       39.    Plaintiff is a covered employee within the meaning of the AWA.
                                           15
                                                       40.    Plaintiff was a non-exempt employee.
                                           16
                                           17          41.    Defendant refused and/or failed to properly disclose to or apprise Plaintiff

                                           18   of his rights under the FLSA.
                                           19
                                                       42.    Defendant individually and/or through an enterprise or agent, directed and
                                           20
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           21
                                           22          43.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover

                                           23   from Defendant compensation for unpaid wages, an additional amount equal amount as
                                           24
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           25
                                                29 U.S.C. § 216(b).
                                           26
                                           27
                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 7 of 11



                                                       44.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendant compensation for unpaid wages, an additional amount equal to twice the
                                            3   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            4
                                                this action under A.R.S § 23-363.
                                            5
                                                       45.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover
                                            6
                                            7   from Defendant compensation for his unpaid wages at an hourly rate, to be proven at
                                            8   trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
                                            9
                                                and his costs incurred under A.R.S. § 23-355.
                                           10
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           11
BENDAU & BENDAU PLLC




                                                                     FAILURE TO PAY MINIMUM WAGE
                                           12
                                                       46.    Plaintiff realleges and incorporates by reference all allegations in all
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   preceding paragraphs.

                                           15          47.    Defendant willfully and improperly failed to compensate Plaintiff any wage
                                           16
                                                whatsoever for Plaintiff’s final two weeks of employment.
                                           17
                                                       48.    As a result, Defendant failed to pay the applicable minimum wage to
                                           18
                                           19   Plaintiff.

                                           20          49.    Defendant’s practice of willfully and improperly failing to compensate
                                           21   Plaintiff any wage whatsoever for Plaintiff’s final two weeks of work violated the FLSA,
                                           22
                                                29 U.S.C. § 206(a).
                                           23
                                           24          50.    Plaintiff is therefore entitled to compensation for the full applicable

                                           25   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           26   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           27
                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 8 of 11



                                                       WHEREFORE, Plaintiff, Taylor Ledsworth, respectfully requests that this Court
                                            1
                                            2   grant the following relief in Plaintiff’s favor, and against Defendant:
                                            3          A.          For the Court to declare and find that the Defendant committed one of more
                                            4
                                                                   of the following acts:
                                            5
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            6
                                            7                             206(a), by failing to pay proper minimum wages;
                                            8                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            9
                                                                          U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                           10
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           11
BENDAU & BENDAU PLLC




                                           12                      determined at trial;
                       Phoenix, AZ 85060




                                           13          C.          For the Court to award compensatory damages, including liquidated
                        P.O. Box 97066




                                           14
                                                                   damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           15
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           16
                                           17          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           18                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           19
                                                                   forth herein;
                                           20
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           21
                                           22                        COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                         FAILURE TO PAY MINIMUM WAGE
                                           23
                                           24          51.         Plaintiff realleges and incorporates by reference all allegations in all

                                           25   preceding paragraphs.
                                           26
                                           27
                                           28
                                                                                                  -8-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 9 of 11



                                                       52.         Defendant willfully and improperly failed to compensate Plaintiff any wage
                                            1
                                            2   whatsoever for Plaintiff’s final two weeks of employment.
                                            3          53.         As a result, Defendant failed to pay the applicable minimum wage to
                                            4
                                                Plaintiff.
                                            5
                                                       54.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
                                            6
                                            7   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                            8          55.         Plaintiff is therefore entitled to compensation for the full applicable
                                            9
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           10
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           11
BENDAU & BENDAU PLLC




                                           12          WHEREFORE, Plaintiff, Taylor Ledsworth, respectfully requests that this Court
                       Phoenix, AZ 85060




                                           13   grant the following relief in Plaintiff’s favor, and against Defendant:
                        P.O. Box 97066




                                           14
                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                           15
                                                                   of the following acts:
                                           16
                                           17                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-

                                           18                             363, by failing to pay proper minimum wages;
                                           19
                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           20
                                                                          § 23-363 by willfully failing to pay proper minimum wages;
                                           21
                                           22          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be

                                           23                      determined at trial;
                                           24
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           25
                                                                   damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           26
                                           27          D.          For the Court to award prejudgment and post-judgment interest;

                                           28
                                                                                                  -9-
                                           29
                                           30
                                                 Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 10 of 11



                                                       E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            1
                                            2                 action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            3                 herein;
                                            4
                                                       F.     Such other relief as this Court shall deem just and proper.
                                            5
                                                                          COUNT THREE: ARIZONA WAGE ACT
                                            6
                                                                            FAILURE TO PAY WAGES OWED
                                            7
                                                       56.    Plaintiff realleges and incorporates by reference all allegations in all
                                            8
                                            9   preceding paragraphs.

                                           10          57.    Defendant willfully failed or refused to pay Plaintiff wages for the hours
                                           11
BENDAU & BENDAU PLLC




                                                that Plaintiff worked for them during the final two workweeks of his employment.
                                           12
                                                       58.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   performed violates the AWA, A.R.S. § 23-351.

                                           15          59.    Plaintiff is therefore entitled to compensation for the full applicable
                                           16
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           17
                                                liquidated damages, together with interest, costs, and reasonable attorney fees.
                                           18
                                           19          WHEREFORE, Plaintiff, Taylor Ledsworth, individually, respectfully requests

                                           20   that this Court grant the following relief in Plaintiff’s favor, and against Defendant:
                                           21          A.     For the Court to declare and find that the Defendant violated A.R.S. Title
                                           22
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           23
                                           24          B.     For the Court to award compensatory damages, including treble the amount

                                           25                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           26                 at trial;
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                Case 2:20-cv-01050-GMS Document 1 Filed 05/29/20 Page 11 of 11



                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                            3       E.     Such other relief as this Court shall deem just and proper.
                                            4
                                                                             JURY TRIAL DEMAND
                                            5
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                            6
                                            7       RESPECTFULLY SUBMITTED this 29th Day of May, 2020.
                                            8                                           BENDAU & BENDAU PLLC
                                            9
                                                                                                By: /s/ Christopher J. Bendau
                                           10                                                   Clifford P. Bendau, II
                                                                                                Christopher J. Bendau
                                           11                                                   Attorneys for Plaintiff
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -11-
                                           29
                                           30
